DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
Method of manufacturing a silicon carbide ingot comprising moving a heater surrounding a reactor to induce silicon carbide raw materials to sublimate and growing the silicon carbide ingot on a seed crystal

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejection of claims 1-7 is withdrawn in view of applicants’ amendment to claim 1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2017/137962 to Ma, et al. (hereinafter “Ma”) in view of Chinese Patent Appl. Publ. No. CN 106906515A to Hu, et al. (“Hu”). 
Regarding claim 1, Ma teaches a method of manufacturing a silicon carbide ingot (see, e.g., the Abstract, Figs. 1-5, and entire reference) comprising:
a preparing operation of adjusting internal space of a reactor in which silicon carbide raw materials and a seed crystal are disposed to substantially have a vacuum atmosphere (see, e.g., Figs. 2-4, ¶¶[0007]-[0011], and ¶¶[0022]-[0024] as well as elsewhere throughout the entire reference which teach disposing a seed crystal (23) and a SiC source material (24) in a cavity (22) in steps (S31) and (S32) followed by forming a vacuum process in step (S33));
a proceeding operation of injecting an inert gas into the internal space, heating the internal space by moving a heater surrounding the reactor to induce the silicon carbide raw materials to sublimate, and growing the silicon carbide ingot on the seed crystal (see, e.g., Figs. 2-4, ¶¶[0007]-[0011], and ¶¶[0022]-[0024] which teach that an inert gas is injected into the cavity (22), induction coils (21) are used to heat and sublimate the SiC source material (24) and are moved during the process of growing a SiC ingot on the seed crystal (23)); and
a cooling operation of cooling the temperature of the internal space to room temperature (see, e.g., Figs. 2-4, ¶¶[0007]-[0011], and ¶¶[0022]-[0024] which teach that the SiC ingot is cooled to room temperature or, alternatively, an ordinary artisan would reasonably expect the SiC ingot to be cooled to room temperature in order for it to be handled and subject to further processing), 
wherein the moving of the heater has a relative position which becomes more distant based on the seed crystal (see, e.g., Figs. 2-4, ¶¶[0007]-[0011], and ¶¶[0022]-[0024] which teach that the induction coil (21) is moved such that it becomes more distal from the seed crystal (23)), 
wherein the proceeding operation sequentially comprises a pre-growth process and a growth process (see, e.g., Figs. 2-4, ¶¶[0007]-[0011], and ¶¶[0022]-[0024] which teach that there is a pre-growth process of establishing a vacuum and heating the cavity (22) followed by a crystal growth process), 
wherein the pre-growth process sequentially comprises a first process, a second process, and a third process (see, e.g., the vacuum, heating, and crystal growth steps in Fig. 4), 
wherein the first process changes the vacuum atmosphere to an inert atmosphere (see, e.g., Fig. 4 and ¶[0024] which teach that the vacuum atmosphere is increased to a pressure of 760 Torr using an inert gas such as Ar), 
the second process raises the temperature of the internal space using the heater (see, e.g., Fig. 4 and ¶[0024] which teach that the temperature is initially increased to 1,000 °C and then to 2,100 to 2,250 °C using the heater (21)), and 
the third process depressurizes the internal space to reach growth pressure and heats the internal space to growth temperature (see, e.g., Fig. 4 and ¶[0024] which teach that the pressure is reduced to 0.7 to 20 Torr and the heater (21) heats the internal space to a growth temperature of 2,100 to 2,250 °C),
wherein the growth process maintains the internal space at the growth temperature and the growth pressure and induces the silicon carbide ingot to grow (see, e.g., Fig. 4 and ¶[0024] which teach that the growth temperature and pressure are maintained at values which induce the SiC ingot to grow), and
wherein the heater is moved during the growth process(see, e.g., Figs. 2-4, ¶¶[0007]-[0011], and ¶¶[0022]-[0024] which teach that the induction coil (21) is moved such that it becomes more distal from the seed crystal (23) during crystal growth), 
wherein a maximum heating region of the internal space corresponds to a position at a center of the heater, and the maximum heating region has a temperature of 2,100 to 2,500 °C (see, e.g., Figs. 2-4, ¶¶[0007]-[0011], and ¶¶[0022]-[0024] which teach that the heating coil (21) is heated to a temperature of 2,100 to 2,250 °C; furthermore, since the heating coil (21) is concentric with a central axis of the cavity (22) the maximum heating region in the internal space of the cavity (22) will necessarily correspond to a center of the heating coil (21) and cavity (22)).
Ma does not teach the critical range in which the heater is moved at a rate of 0.1 mm/hr to 0.48 mm/hr.  However, in Fig. 1 and at least the Preferred Embodiment of the Invention at pp. 3-5 Hu teaches an analogous system and method for the sublimation growth of SiC single crystal ingots which minimizes the occurrence of vibrations during crystal growth.  At step (3) Hu specifically teaches that the induction coil is moved downward at a speed of 0.1 to 0.3 mm/h during crystal growth and this is performed in order to, for example, provide a more stable temperature at the crystal growth interface which avoids the occurrence of polytype SiC crystal growth.  Thus, a person of ordinary skill in the art would look to the teachings of Hu and would be motivated to move the induction coil (21) in the method of Ma at the overlapping rate of 0.1 to 0.3 mm/h in order to provide a more stable temperature at the crystal growth interface which avoids the occurrence of polytype SiC crystal growth.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 6, Ma teaches that a total moving distance of the heater is 10 mm or more (see, e.g., ¶[0024] which specifically teaches that the total lowered distance may be up to 6 cm or more).  

Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Hu and further in view of U.S. Patent No. 6,800,136 to Snyder, et al. (“Snyder.”). 
Regarding claim 4, Ma teaches that the internal space has a sub-heating region and the heater is movable to maintain the temperature of the sub-heating region (see, e.g., Figs. 2-4, ¶¶[0007]-[0011], and ¶¶[0022]-[0024] which teach that induction coils (21) are used to heat and sublimate the SiC source material (24) and are moved during the process of growing a SiC ingot on the seed crystal (23); furthermore there necessarily exists a sub-heating region within the container (22) due to the presence of a temperature gradient and the induction coil (21) is capable of being moved to maintain the desired temperature of the sub-heating region), but does not explicitly teach that the sub-heating region has a temperature 110 °C to 160 °C lower than the temperature of the maximum heating region.  However, in Figs. 1-2 and col. 3, l. 25 to col. 6, l. 29 as well as elsewhere throughout the entire reference Snyder teaches an analogous system and method for the growth of SiC single crystals by sublimation of a source material.  In col. 5, ll. 37-52 Snyder specifically teaches that the source temperature is set in the range of 2,100 to 2,200 °C while the seed temperature is set between 2,050 and 2,150 °C in order to establish a temperature gradient of 10 to 30 °C/cm such that SiC sublimates from the source material and redeposits onto the seed for the growth of a SiC ingot and that the specific values used are determined by experimental optimization.  In this regard the temperature difference between the seed and source material ranges from (2,200 – 2,050) = 150 °C to (2,200 – 2,150) = 50 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Snyder and would be motivated to provide the internal space in the container (22) with a sub-heating region which has a temperature lower than the maximum heating region by an amount in the overlapping range of 50 to 150 °C in order to provide the desired temperature gradient necessary for SiC sublimation growth.  
Regarding claim 5, Ma does not explicitly teach that a temperature difference between an upper portion of the internal space and a lower portion of the internal space in the first process is 40 °C to 60 °C.  However, as noted supra with respect to the rejection of claim 4, in Figs. 1-2 and col. 3, l. 25 to col. 6, l. 29 as well as elsewhere throughout the entire reference Snyder teaches an analogous system and method for the growth of SiC single crystals by sublimation of a source material.  In col. 5, ll. 37-52 Snyder specifically teaches that the source temperature is set in the range of 2,100 to 2,200 °C while the seed temperature is set between 2,050 and 2,150 °C in order to establish a temperature gradient of 10 to 30 °C/cm such that SiC sublimates from the source material and redeposits onto the seed for the growth of a SiC ingot and that the specific values used are determined by experimental optimization.  In this instance the temperature difference between the seed and source material ranges from (2,200 – 2,050) = 150 °C to (2,200 – 2,150) = 50 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Snyder and would utilize routine experimentation to determine the optimal temperature difference between a lower and upper portion of the internal space in the container (22) of Ma by starting with a difference of 50 °C during the first process as claimed with the motivation for doing so being to form a cleaner and more contaminant-free growth environment for SiC crystal growth.  
Regarding claim 7, Ma does not teach that a temperature difference between the upper portion of the internal space and the lower portion of the internal space in the growth process is greater than the temperature difference in the first process by 70 to 120°C.  However, since Fig. 4 of Ma shows that the temperature within the chamber (22) during the vacuum and heating stage is held at 1,000 °C before ramping up to 2,100 to 2,250 °C during the crystal growth stage, the temperature difference between an upper and lower portion of the internal space of the container (22) would necessarily be or, alternatively, would be reasonably expected to be higher during the crystal growth stage than during the vacuum and heating stage due to the higher temperatures utilized during crystal growth.  Moreover, as noted supra with respect to the rejection of claims 4-5, in Figs. 1-2 and col. 3, l. 25 to col. 6, l. 29 as well as elsewhere throughout the entire reference Snyder teaches an analogous system and method for the growth of SiC single crystals by sublimation of a source material.  In col. 5, ll. 37-52 Snyder specifically teaches that the source temperature is set in the range of 2,100 to 2,200 °C while the seed temperature is set between 2,050 and 2,150 °C in order to establish a temperature gradient of 10 to 30 °C/cm such that SiC sublimates from the source material and redeposits onto the seed for the growth of a SiC ingot and that the specific values used are determined by experimental optimization.  In this instance the temperature difference between the seed and source material ranges from (2,200 – 2,050) = 150 °C to (2,200 – 2,150) = 50 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Snyder and would utilize routine experimentation to determine the optimal increase in the temperature difference between a lower and upper portion of the internal space in the container (22) of Ma when going from the vacuum and heating step to the crystal growth step as claimed with the motivation for doing so being to form a cleaner and more contaminant-free growth environment for SiC crystal growth.  

Response to Arguments
Applicant's arguments filed October 28, 2022, have been fully considered, but they are not persuasive. 
Applicants’ proposed title has been reviewed, but remains overly generic as it provides the casual reader with no indication as to the method used to manufacture a SiC ingot as disclosed and claimed in the instant application.  The Examiner has presented a proposed replacement title. 
Applicants argue that an ordinary artisan would not combine the teachings of Ma and Hu because (1) Hu has no need for the induction coils of Ma, (2) the problems solved in the instant application are non-existent in Hu, and (3) the Office has not provided the motivation for combining Ma and Hu in the claimed manner with a reasonable chance of success.  See applicants’ 10/28/22 reply, pp. 8-9.  Applicants’ arguments are noted, but are unpersuasive.  First, both Ma and Hu teach the use of an induction coil to heat the raw material with Ma being the primary reference and Hu being introduced to teach moving the induction coil at a rate of 0.1 to 0.48 mm/h.  Second, the question isn’t whether Hu solves the problems noted in the instant application, but instead is whether an ordinary artisan would modify the teachings of Ma such that the induction coil is moved at a rate of 0.1 to 0.48 mm/h.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Third, the Examiner has provided the requisite motivation for combining the teachings of Ma and Hu at pp. 5-6 of the July 28, 2022, non-final Office Action, namely that an ordinary artisan would be motivated to move the induction coil (21) in the method of Ma at the overlapping rate of 0.1 to 0.3 mm/h in order to provide a more stable temperature at the crystal growth interface which avoids the occurrence of polytype SiC crystal growth.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714